Order
PER CURIAM.
Kardell E. Sims appeals from the motion court’s order overruling, after an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel. After a jury trial in the Circuit Court of Pettis County, the appellant was convicted of the class A felony of possession of a controlled substance with intent to deliver, a violation of § 195.211, and sentenced to twelve years in the Missouri Department of Corrections, to run consecutively with the prison sentence he was then serving.
In his sole point on appeal, the appellant claims that the motion court erred in denying his Rule 29.15 motion, after an eviden-tiary hearing, because the findings and conclusions of the motion court, in denying his motion, that he did not receive ineffective assistance of counsel for trial counsel’s failure to call certain witnesses at trial, are clearly erroneous.
We affirm, pursuant to Rule 84.16(b).